Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 4 contains a period which should not be present unless it is the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102 as being anticipated by Baldwin 9,635,255.
Regarding claim 14, Baldwin discloses a method for touchless acquisition of facial images using a terminal device with a display screen and a front-facing camera (see figure 3), 

    PNG
    media_image1.png
    643
    535
    media_image1.png
    Greyscale



comprising the steps of: capturing facial images using the front-facing camera (see step 304); and Page 4 of 7Docket No.: 1135P0006US when a lighting condition is undesirable, changing the display on the display screen and using light emitted from the display screen as a supplementary light source to improve the lighting condition in a face area in order to increase the recognizability of the facial image (see step 308 which determines if the brightness is acceptable, if not it goes to step 312 which determines that more light is needed and .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2016/0283770 (hereinafter “Chi”) in view of Baldwin US 9,635,255.
Regarding claim 1, Chi discloses a method for touchless acquisition of a palm print using a terminal device with a display screen and a 

    PNG
    media_image2.png
    288
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    628
    media_image3.png
    Greyscale

 , comprising the steps of: capturing palm images using the 


    PNG
    media_image4.png
    1248
    751
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    291
    611
    media_image5.png
    Greyscale
 
; and when alighting condition is undesirable, changing the

    PNG
    media_image6.png
    257
    512
    media_image6.png
    Greyscale


; wherein the step of changing the display comprises one or multiple of the following: (1) increasing a brightness level 
As discussed above Chi does not explicitly disclose using a front-facing camera and using the light from the display screen as the supplementary light source. However it is well known to use both front facing cameras on cell phones and to use the display of the cell phone as an illumination device as shown by Baldwin. 
Baldwin discloses a front facing camera to capture images (step 304 of figure 3, attached above in the rejection of claim 14) determining a quality parameter value of brightness or contrast (step 306) and if the quality is unacceptable changing the display to provide more light (step 314).
 Chi and Baldwin are analogous art because they are from the same field of endeavor of capturing images and manipulating the illumination to improve the captured image quality. 
	Before the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the light source of Chi with the teachings of Baldwin of using a front-facing camera with the display as the light source. The motivation would be that this simple substitution would replace the need for a specific lighting source and thus require less hardware by using the parts of the cell phone that are already present. 


    PNG
    media_image7.png
    410
    529
    media_image7.png
    Greyscale


	

Regarding claim 3, Chi discloses determining whether the lighting condition in the palm area is undesirable using one or more of the criteria as follows: (a) use a built-in ambient light sensor of the terminal device to measure the light intensity of the environment, when the measured light intensity is lower than or equal to a first preset value, it is determined that the lighting condition is undesirable (see paragraph 0075 of Chi).

Regarding claim 5, the real-time feedback comprises one or more of the following components: (i) a static visual cue for guiding the user to place the palm in a suitable position (see paragraph 0072 of Chi, prompt message is a visual clue).
Regarding claim 6, Chi discloses that the static visual cue and the dynamic visual cue each consist of text (see paragraph 0072). Chi does not explicitly disclose the use of arrows, wireframes, or filled figures, however it is well known to guide users with these basic structures to which the Examiner declares official notice. The motivation of providing arrows, wireframes and filled figures are familiar to users and thus would serve as an effective way to guide the placement of the palm. 
Regarding claim 7, the static visual cue is displayed in the background (Chi paragraph 0072).  
Regarding claim 8, the screen simultaneously displays a background and a real-time video (see paragraph 0032 which discloses video images captured, and paragraph 0072 discloses background clues).  
Regarding claim 9, Chi discloses detecting whether a palm is present in the acquired image, and if so, locating a detected palm area in the image, and visualizing the detected palm area as a dynamic visual cue on the screen (as seen in figure 3 the candidate palm print image is output and as stated in paragraph 0072 the user receives prompts).  

Regarding claim 11, the background and video footage of the palm are inherently displayed in different areas of the screen. 
Regarding claim 12, the border between the palm and the background would inherently serve as a clue for the placement of the palm. 
	Regarding claim 13, the placement of the static and/or dynamic visual cues would not only be a design choice, but would inherently have to be placed in either the background or in the foreground of the screen as the background and the foreground occupy the entire screen. 
          Claim 16 is similarly analyzed to claim 1. 

          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2016/0283770 (hereinafter “Chi”) in view of Baldwin US 9,635,255 and further in view of Kono et al. US 2013/0148865 (hereinafter “Kono”).
	Regarding claim 17, as discussed above Chi and Baldwin disclose the limitations of claim 16.
	Chi nor Baldwin do not explicitly disclose a distance sensor to measure the distance between the palm and the camera, although it is noted that Chi does disclose determining if the distance is adequate (see paragraph 0072).
	Kono discloses a personal identification system where an optical sensor measures the distance between the device and the palm to see if the height from the 

    PNG
    media_image8.png
    210
    402
    media_image8.png
    Greyscale

	Chi and Kono are analogous art because they are from the same field of endeavor of palm print sensing. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Chi, Baldwin, and Kono to use a distance sensor to determin the distance between the palm and the camera. The motivation would be to insure that it is a proper distance and also to prevent the palm from making contact with the device thus reducing contagion. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin 9,635,255 in view of Jo et al. US 2016/0034747 (hereinafter “Jo”).
Regarding claim 15 Baldwin discloses a method for touchless acquisition of eye 
Baldwin does not explicitly disclose capturing eye patterns from the camera, although this step could be seen as inherent as if the face is captured then the eye patterns are captured as well. However it is also well known to extract eye patterns in facial images as shown by Jo. 
Jo discloses capturing both a palm image and a face image, then detecting the position of the eye in the face image (see figure 7 step 103).

    PNG
    media_image9.png
    797
    491
    media_image9.png
    Greyscale
 

Before the effective filing date it would have been obvious to one of ordinary skill in the art to use the invention of Baldwin to capture a face image with adequate lighting and then use this face image in the process of Jo to determine the eye patterns. The motivation would be to give a high quality image to Jo so that the position of the eyes can be calculated correctly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN B STREGE/Primary Examiner, Art Unit 2669